Case: 12-41238       Document: 00512331746           Page: 1    Date Filed: 08/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                            August 5, 2013
                                     No. 12-41238
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN HUMBERTO CARDENAS-RAMIREZ, also known as Michel Cardenas-
Felix, also known as Felix Luis Cardenas-Ramirez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-406-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Juan Humberto Cardenas-Ramirez appeals the district court’s revocation
of his supervised release imposed in connection with his 2008 conviction for
illegal reentry after deportation. Cardenas-Ramirez argues that the district
court plainly erred in failing to ascertain whether his plea of true was knowing
and voluntary and that this error violated his due process rights. Cardenas-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41238     Document: 00512331746     Page: 2   Date Filed: 08/05/2013

                                  No. 12-41238

Ramirez acknowledges that this court has not yet decided whether Boykin v.
Alabama, 395 U.S. 238 (1969), extends to revocation hearings, but he argues
that this court should apply Boykin to revocation proceedings.
      As Cardenas-Ramirez concedes, because he did not raise this issue in the
district court, our review is limited to the familiar plain error standard. See
Puckett v. United States, 556 U.S. 129, 134-35 (2009). Although we have not yet
addressed whether Boykin applies to revocation hearings, see United States v.
Johns, 625 F.2d 1175, 1176 (5th Cir. 1980), other circuits have held Boykin
inapplicable to revocation proceedings. See United States v. Pelensky, 129 F.3d
63, 67-68 (2d Cir. 1997); United States v. Rapert, 813 F.2d 182, 184-85 (8th Cir.
1987); United States v. Segal, 549 F.2d 1293, 1296-1301 (9th Cir. 1977). Given
the foregoing, any error by the district court with regard to failing to ascertain
the knowing and voluntary nature of the plea was not clear or obvious, and
therefore, it does not meet the plain error standard. See United States v.
Garcia-Rodriguez, 415 F.3d 452, 455-56 (5th Cir. 2005).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2